                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF ALASKA



 PATRICK LEO SHORTY,
                        Petitioner,                          No. 3:19-cv-00223-JKS
         vs.
                                                                    ORDER
                                                 [Re: Friend of Court Brief in Support of Petition
                                                   for Writ of Habeas Corpus at Docket No. 15;
 EARL L. HOUSER, Superintendent III,               Motion to Appoint Counsel at Docket No. 2]
 Goose Creek Correctional Center,
                        Respondent.



       At Docket No. 15, the Federal Public Defender for the District of Alaska filed, as friend
of the court, a supplemental brief in support of Shorty’s petition for writ of habeas corpus. In
that filing, the Federal Public Defender requests that the Court grant Shorty’s request for
appointment of counsel, which was previously denied without prejudice to renew, Docket No. 4.
The Federal Public Defender contends that Shorty has a potentially-meritorious claim that he
exhausted in state courts, and requires assistance to amend his petition to raise it in these
proceedings.
       IT IS THEREFORE ORDERED:
       1.      Shorty’s Motion for Appointment of Counsel at Docket No. 2 is provisionally
               granted. The Federal Public Defender for the District of Alaska shall determine
               whether Shorty qualifies for a court-appointed attorney under the Criminal Justice
               Act (“CJA”), 18 U.S.C. § 306A. If Mr. Shorty qualifies, the Federal Public
               Defender’s office shall designate counsel to represent Mr. Shorty in this case.
               Once designated, but in no more than fourteen (14) days from the date of this

                                                 -1-
              Order, appointed counsel shall immediately file a notice of appearance. If
              Mr. Shorty does not qualify for an appointed attorney, the Federal Public
              Defender should notify the Court.
       2.     Counsel for Mr. Shorty shall review the record, confer with Mr. Shorty, and file
              an amended § 2254 petition, a notice that no amended petition will be filed, or a
              notice that the petition is being withdrawn, within sixty (60) days from the date of
              this Order.
       3.     If Mr. Shorty files an amended petition, Respondent shall file and serve either an
              answer or a motion in response within sixty (60) days from the date of service of
              the amended petition. See Rule 4, Rules Governing § 2254 Cases. The Court
              also notes its preference that procedural issues be addressed concurrently with the
              merits of the habeas petition. If not already provided to the Court, any response
              to the amended petition shall be accompanied by any and all transcripts or other
              documents relevant to the determination of the issues presented in the application.
              See Rules 4 and 5, Rules Governing § 2254 Cases. Counsel for Mr. Shorty may
              file and serve an optional reply within twenty-one (21) days of service of
              Respondent’s answer.
       4.     If Mr. Shorty elects to proceed on the petition at Docket No. 1, he should
              concurrently file with his notice that no amended petition will be filed, a reply to
              Respondent’s submission at Docket No. 13.
       5.     The Clerk of Court is respectfully directed to provide a copy of this Order to the
              Federal Public Defender.

Dated at Anchorage, Alaska this 16th day of January, 2020.
                                                     s/James K. Singleton, Jr.
                                                     JAMES K. SINGLETON, JR.
                                                     Senior United States District Judge




                                               -2-
